Citation Nr: 1545510	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for limitation of motion of the lumbar spine with scoliosis for the period prior to July 8, 2003.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine since July 8, 2003.

3.  Entitlement to an initial rating in excess of 60 percent for residuals of a transsphenoidal hypophysectomy of a pituitary tumor.

4.  Entitlement to an initial compensable rating for postoperative residuals of an incisional hernia.

5.  Entitlement to special monthly compensation at the housebound rate.

6.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) prior to February 4, 1997.

(The issues of petitions to reopen the previously denied claims of service connection for posttraumatic stress disorder and hearing loss; service connection for hypertension; an earlier effective date for the grant of service connection for tinnitus; and whether there was clear and unmistakable error in a rating decision that denied service connection for hearing loss are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to March 1975, from December 1974 to December 1979, and from October 1983 to August 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 1994 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The issues of increased ratings for lumbar and cervical spines and for the residuals of a transsphenoidal hypophysectomy of a pituitary tumor initially stem from the June 1994 rating decision that, inter alia, denied service connection for a lumbar spine disability, awarded service connection for a cervical spine disability at a noncompensable rate, and awarded service connection and a 10 percent disability rating for pituitary adenoma (later characterized as residuals of a transphenoidal hypophysectomy of the pituitary gland).  The Veteran perfected appeals as to each of these claims, which have been continuously developed ever since.  The initial Board decisions addressing these claims, from March 2001 and October 2005, were subsequently vacated pursuant to the United States Court of Appeals for Veterans Claims (Court) granting Joint Motions for Remand (JMR).

In March 2008, the Board granted a 20 percent initial rating for limitation of the lumbar spine motion with scoliosis prior to July 8, 2003, and remanded the cervical spine and pituitary tumor issues.  To the extent that an even higher rating was not granted for the lumbar spine disorder prior to July 8, 2003, the Court granted a Joint Motion for Partial Remand in November 2009.  Moreover, in March 2010, the RO effectuated the 20 percent evaluation for the lumbar spine disability from August 27, 1993, and also confirmed a 40 percent evaluation as of July 8, 2003.  A Notice of Disagreement as to this matter was received from the Veteran in March 2010, but only to the extent that a higher rating was not granted prior to July 8, 2003.  However, as noted above, the evaluation assigned prior to July 8, 2003, is already being addressed on appeal.  As the period since July 8, 2003, was neither part of the November 2009 JMR, nor included in the March 2010 NOD, it will not be analyzed further.  

The cervical spine and pituitary tumor issues, while on remand, were the subject of substantial confusion, as the RO appears to have been erroneously notified (not by the Veteran) that the claims were being withdrawn.  In a letter dated in April 2010, the Under Secretary of Veterans Affairs for Benefits informed the Veteran's United States Senator that the pending appeal was withdrawn due to "a simple clerical error" and that he regretted the resulting inconvenience to the Veteran.  Thus, these issues remain on appeal.

In May 2011, the Board found that the lumbar and cervical spine and pituitary tumor issues required additional development and remanded for that action.  With regards to the pituitary tumor, the Board is satisfied that the RO and Appeals Management Center (AMC) have now substantially complied with all remand directives as they pertain to the claim herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Arles v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required.) 

Most recently, a Board decision in December 2013 denied increased ratings for the lumbar spine, incisional hernia, and sinusitis; and remanded the claims for increased ratings for the cervical spine and residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  The Veteran thereafter appealed the Board's decisions insofar as they denied increased ratings for the lumbar spine, incisional hernia, and sinusitis to the Court.  In a Memorandum Decision dated in March 2015, the Court vacates the Board's decision as to those issues, and remanded the case for readjudication in accordance with the decision.  

Statements during the appeal have indicated that the Veteran is unemployable due to his service-connected disabilities.  See, e.g., May 2015 Written Brief Presentation.  Thus, he has raised a claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453. See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court similarly found that, because the claim for a TDIU was received by VA within one year of the granting of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."

The Board observes that the Veteran has been in receipt of a combined 100 percent disability rating since February 4, 1997.  Considering the statements during this appeal, as well as the above case law, the Board concludes that the issue of entitlement to a TDIU prior to February 4, 1997, as part and parcel of the increased rating claims has been raised and is properly on appeal.  

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronic.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide Veterans' claims for benefits.  Because the current appeal was processed as part of the VBMS, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

All of the issues except for an initial rating in excess of 60 percent for residuals of a transsphenoidal hypophysectomy of a pituitary tumor are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Whereas, instead, as mentioned, the Board is going ahead and deciding the claim concerning an initial rating in excess of 60 percent for residuals of a transsphenoidal hypophysectomy of a pituitary tumor.


FINDING OF FACT

At no time during the period in question have residuals of a transsphenoidal hypophysectomy for a pituitary tumor resulted in pronounced disability or a constellation of symptomatology that involves all of the following symptomatology: cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for residuals of a transsphenoidal hypophysectomy for a pituitary tumor have not been met.  38 U.S.C.A,. § 1155 (West 2014); 38 C.F.R. § 4.1-4.16, 4.119, Diagnostic Codes 7915-7903 (1995); 61 Fed. Reg. 20,446 (May 7, 1996), codified at 3 C.F.R. § 4.119; Diagnostic Codes (DCs) 7915-7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.0 .A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.
Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist him with these claims, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claim.  Pertinent examinations were obtained in January 1994, February 1995, August 1998, October 1999, July 2003, November 2003, January 2008, January 2014, and February 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination concerning this claim being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board points out at the outset of this decision that VAs General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000); See 38 C.F.R. § 3.114.  

Service connection for residuals of a transsphenoidal hypophysectomy for a pituitary tumor performed during the Veteran's last period of active service was granted in a June 1994 rating decision.  A 10 percent rating was originally assigned effective from August 27, 1993 (the day following the Veteran's discharge from service) under 38 C.F.R. § 4.119, Diagnostic Codes (DCs) 7915-7903.

At that time, DC 7915 provided that benign new growths of any specified part of the endocrine system were to be rated based on interference with endocrine functions using any applicable endocrine analogy.  DC 7903 provided criteria for evaluating hypothyroidism in that a 60 percent evaluation would be assigned for severe hypothyroidism, with symptoms indicative of "pronounced" hypothyroidism but somewhat less marked, and decreased levels of circulating thyroid hormones ("T4" and/or "T3" by specific assays).  38 C.F.R. § 4.119, DC 7903 (1994).  A 100 percent evaluation would be assigned upon a showing of pronounced hypothyroidism with a long history and slow pulse, decreased levels of circulating thyroid hormones ("T4" and/or "T3" by specific assays), sluggish mentality, sleepiness, and slow return of reflexes.  Id.  This diagnostic code also allowed for the assignment of a minimum rating of 10 percent when there was evidence of continuous medication required for control of hypothyroidism.  Id.

Effective June 6, 1996, criteria for evaluation of the endocrine system were amended.  See 61 Fed. Reg. 20,446 (May 7, 1996).  The provisions of DC 7903 were amended to allow for the assignment of a 60 percent rating upon a showing of muscular weakness, mental disturbance, and weight gain.  38 C.F.R. § 4.119, DC 7903 (2015).  A 100 percent rating is warranted when there is evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia, and sleepiness.

In an April 1997 rating decision, the RO increased the disability rating to 60 percent effective from April 17, 1995, finding that the increase was appropriate because there was evidence of hypertension being first diagnosed on a VA treatment report dated April 17, 1995.  In an October 2005 decision, the Board found that the criteria for a 60 percent rating based on severe disability dating back to the award of service connection was warranted.  However, the Veteran has asserted that a 100 percent is warranted.  See, e.g., November 2014 representative statement.

The Board notes that the RO considered the changes in these criteria (see April 1997 Supplemental Statement of the Case).  Application of the amended criteria by the Board will thus not result in any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran was afforded a VA examination in January 1994.  The Veteran reported having generalized weakness associated with the pituitary tumor removal.  He took medication daily.  His weight had been fairly stable; stamina was poor; and appetite was fairly good.  He reported having occasional headaches.  He reported changes in vision that had improved.  There were no cardiac symptoms or acromegaly.  The Veteran reported having problems with his joints.  Abnormal glucose tolerance was unknown.  

A February 1995 VA examination reveals that the Veteran continued to take medication daily.  He complained of some subjective difficulty with short term memory, recall, and attending to numerous things at one time as he was able to do in the past as an air traffic controller, as well as a tendency to cry more easily than he did in the past.  A VA mental disorders examination that same month diagnosed the Veteran with minimal cognitive dysfunction previously described as organic brain syndrome.  

A June 1995 record shows that the Veteran was feeling good and was working.  He had no symptoms of decreased T4.  A record dated in December 1995 shows that the Veteran continued to feel good and worked without difficulty.  

The Veteran was afforded a VA examination in August 1998.  Examination revealed regular rate and heart rhythm.  He complained of increased weight and obesity secondary to his medication for this disability.  The Veteran stated that he had decreased muscle mass in the abdomen and the extremities; however, on examination his abdomen appeared to be fairly normal other than the obesity and his extremities were normal, upper and lower, in both strength and reflexes.  He denied any symptoms of diabetes.  The Veteran stated that he had had a change in blood pressure with increase in blood pressure.  He reported that he did not feel that he was as strong as he used to be.  The examiner noted that laboratory work in April 1998 revealed that the Veteran's T4 level was 8.7 and his T3 level was 0.82.  The Veteran's pulse was 83.  

The examiner opined that the Veteran had been functioning quite well using the present medications that he was on.  The Veteran was active and denied any problems with fatigability.  He worked a full 40 hour week and was active with his family.  He denied any changes in visual fields as best as he could tell.  He stated that he did have some headache problems occasionally when there was a change in temperature due to irritability or some tenderness present in the left sinus.  The examiner opined that there were no residual problems associated with pituitary adenoma or surgery to remove the tumor.  The examiner further opined that the Veteran had very minimal residual problems and was well-controlled on his medications.  

The Veteran was provided a VA examination in October 1999.  He reported being on hormone replacement therapy since his in-service surgery.  Examination revealed that he was well-developed and well-nourished in no acute pain or stress.  His weight had dropped from 210 pounds to 198 pounds since last year.  His pulse was 76 beats per minutes.  The Veteran denied any fatigability and he had not had any headaches.  There were no neurologic, cardiovascular, or gastrointestinal problems.  He denied any excessive thirst or urination.  No other effects had been noted on his condition other than the problems with his memory and difficulty in learning.  The Veteran stated that he had problems remembering names, dates, and other facts that might be occurring.  The examiner opined that the Veteran was well-controlled on the medications that he was using.  The examiner also opined that in particular as regards the problems with the pituitary tumor, the Veteran had done quite well for himself up to that time.  The examiner reported that the only real problem noted on the examination that day was his mental capacity and psychological problems.  

A treatment record also dated in October 1999 shows that the Veteran was feeling fine and had no weakness.  

At a VA examination in July 2003, the Veteran reported being on several medications and having elevated blood pressure.  He reported having persistent headaches, which were similar to the headaches he had prior to his pituitary gland surgery.  The Veteran stated those headaches primarily occurred in the spring and he thought they might be more so related to his sinuses, however, it was difficult to tell.  He admitted to weight gain; he had gained 10 pounds since April 2002.  He denied any postural dizziness, no myalgias.  He denied any tremors or palpitations, no chest pain, and no shortness of breath or edema.  He denied any heat or cold intolerance.  He did admit to fatigability and a change in his vision.  There had been no neurologic disorders or cardiovascular disorders.  He denied any excessive thirst, no frequency of urination.  The Veteran did report that the pituitary resection and the pituitary adenoma had resulted in decreased concentration and attention skills.  Examination revealed a regular heart rate and rhythm.  

The Veteran was provided another examination in November 2003.  He continued to require medication.  The examiner noted that the Veteran had not exhibited any problems with hypothyroidism since his pituitary surgery and thyroid supplementation at that time.  The examiner further noted that the Veteran had been appropriately adjusted according to thyroid values on medication.  The examiner reported that laboratory results in October 2003 were considered normal.  The examiner opined that the Veteran's residual was requiring medication.  The examiner observed that the Veteran's T-4 levels were reviewed from October 2003 until his first one in April 1998 and all were within therapeutic range.  

The Veteran submitted an evaluation from C.B., M.D. dated in August 2005.  Dr. C.B. reported reviewing the Veteran's medical record, but did not indicate examining the Veteran.  It was his opinion that the Veteran's heat/cold intolerance, weight gain, and thirst were all likely secondary to his service-connected brain tumor surgery or its associated complications.  He opined that such symptoms were likely due to hormonal imbalances secondary to surgery and associated complications.  In support of his opinion, Dr. C.B. reported having special knowledge in many areas of medicine and that he had performed and interpreted diagnostic tests on thousands of patients with disorders similar to those of the Veteran.  He also reported reviewing medical literature, but did not cite to any specific literature is support of his opinion.  Dr. C.B. did not identify the record as showing that the Veteran had muscular weakness, cardiovascular involvement, bradycardia, or sleepiness attributable to this disability.  

A January 2008 examination reveals that the Veteran was still on medication daily.  He did not have fatigability or headaches.  He did not have any neurological, cardiovascular, or gastrointestinal symptoms relating to his brain tumor.  He did not have weight loss or gain and did not have excessive thirst or frequency of urination.  The condition did not affect his usual occupation, but did affect his daily activities.  The Veteran reported that he always felt like he was hot.  Examination revealed that he had good muscle strength.  The examiner opined that the only residuals he had had from the tumor were the necessity to take the medication and the feeling that he was always hot.  The examiner noted that the disease was in remission and had been for many years. 

At a January 2014 VA endocrine examination, the examiner opined that the Veteran's hypoadrenalism and hypothyroidism were stable on medication.  The examiner noted that a May 2013 endocrinology note indicated history of chronic heat intolerance, but no cold intolerance, chest pain, dyspnea, edema, palpitations, or tremor.  The Veteran denied recurrence of tumor.  He reported mild cold and heat intolerance.  The Veteran stated that he was always hot or cold.  With regards to sleepiness, the Veteran reported being treated for obstructive sleep apnea.  He reported mild fatigue, improved since percutaneous coronary intervention (PCI) for coronary artery disease in December 2013.  He denied muscle weakness.  Laboratory testing revealed T4 levels of 0.14 and T3 levels of 2.98.

The examiner opined that the Veteran admitted to temperature intolerance, which did not require treatment, and was therefore very mild.  The examiner noted that the Veteran denied ongoing muscular weakness and neuromotor exam showed normal strength.  The examiner noted that the Veteran had coronary artery disease, post PCI and was on beta blocker medication, which could slow the heart rate.  The examiner further noted, however, that a review of the Veteran's pulse and ECG data from March 1994 showed no heart rates of less than 60, including that day's examination, which found a heart rate of 62 beats per minute.  The examiner opined that the etiology for the Veteran's coronary artery disease was atherosclerosis rather than a residual of the pituitary condition.  The examiner also opined that the Veteran admitted to sleepiness, best attributed as a symptom of the obstructive sleep apnea condition.  

A January 2014 VA thyroid and parathyroid examination, conducted by the same examiner as the endocrine examination, shows that deep tendon reflexes were normal of 2+ throughout his extremities.  

The Veteran was provided a mental disorders VA examination in February 2014.  He was diagnosed with major neurocognitive disorder due to another medical condition (pituitary brain tumor) without behavioral disturbance and other specified trauma and stressor-related disorder.  The examiner opined that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The examiner reported that a deep brain tumor and chronic PTSD both could lead to poor concentration and memory and could not be easily separated.  He reported that he had trouble with spatial relations and math, but with exhaustive practice, was able to become a card dealer at a casino.  The examiner noted that the Veteran was unable to do any complicated mechanical assembly or repair.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short- and long-term memory; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and spatial disorientation.

Treatment records throughout this appeal have shown that the Veteran was feeling well with no cold intolerance.  See, e.g., April and October 2002, April and October 2003, April and October 2004, May and November 2005, May and November 2006, June 2007, December 2008, and December 2009 endocrinology notes.  Some of those records do, however, show heat intolerance.  See, e.g., May and November 2005, May and November 2006, June 2007, December 2008, and December 2009 endocrinology notes.  None of the records show muscular weakness, bradycardia, or sleepiness attributable to this disability.  An April 2010 record shows that the Veteran was stable.  The Veteran's treatment records, including the endocrinology notes referred to above, have not shown a slow pulse, decreased levels of circulating thyroid hormones, and slow return of reflexes.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 60 percent under the old or new criteria is not warranted.  The evidence since the award of service connection have not shown pronounced hypothyroidism or symptoms warranting a 100 percent rating.  

Beginning with the old criteria, a 100 percent evaluation contemplates a showing of pronounced hypothyroidism with a long history and slow pulse, decreased levels of circulating thyroid hormones ("T4" and/or "T3" by specific assays), sluggish mentality, sleepiness, and slow return of reflexes.  The evidence in this case does not show such symptomatology.  The Veteran's treatment records and examinations have not shown a slow pulse.  The November 2003 examiner opined that the Veteran's T-4 levels have been within therapeutic range.  Although the Veteran is required to take medication daily, no medical professional has opined that the Veteran has decreased levels of circulating thyroid hormones such that a 100 percent rating is warranted.  Also, there has been no indication from any medical professional or even from the Veteran's own statements that he has slow return of reflexes.  While the Veteran has been shown to have sleepiness, the 2014 examiner opined that such was the result of his service-connected obstructive sleep apnea.  No medical professional has provided any opinion indicating that sleepiness is the result of the Veteran's residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  As for mental sluggishness, as discussed below, the Veteran is service-connected for dementia and anxiety disorder as secondary to the residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  Any symptoms of mental sluggishness are already compensated for with the 50 percent rating assigned for that disability.  Consequently, the symptoms indicative of a 100 percent rating under the old criteria have not been met.

As for the new criteria, the evidence fails to show that the symptoms associated with this disability are sufficient to warrant a 100 percent rating.  Although the Veteran must take daily medication to survive without a pituitary gland and has hypertension, cold intolerance, and complaints of mental disturbance, he does not experience any muscle weakness, other cardiovascular involvement, bradycardia, or sleepiness attributable to this disability.  

The Veteran's representative has argued that the Veteran has at least half of the symptoms listed in the 100 percent rating criteria.  Namely, that he has temperature intolerance, sleepiness, weakness, and mental disturbance.  See May 2015 Written Brief Presentation.  The Board acknowledges the fact that the Veteran has temperature intolerance.  However, even with that symptom, the treatment records and examinations repeatedly show that he was doing well.  As noted above, the April and October 2002, April and October 2003, April and October 2004, May and November 2005, May and November 2006, June 2007, December 2008, and December 2009 endocrinology notes all show that the Veteran was doing well.  

As for the Veteran's sleepiness, the 2014 VA examiner opined that such was a symptom associated with the Veteran's service-connected obstructive sleep apnea.  Since that opinion was formed after having had the opportunity to interview and examine the Veteran, as well as reviewing his treatment records, the Board accords it great probative value.  It is also uncontradicted.  No medical professional has indicated that any sleepiness experienced by the Veteran is a symptom of his residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  Consequently, the Veteran does not have that symptom indicative of disability warranting a 100 percent rating.

With regards to the Veteran's weakness, the examinations and treatment records throughout this appeal have not shown weakness attributable to the residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  The 2008 examination showed that the Veteran had good muscle strength.  The Veteran was shown to have normal deep tendon reflexes at the 2014 examination.  Additionally, the 2014 examiner specifically noted that the Veteran denied ongoing muscular weakness and neuromotor exam showed normal strength.  While the Veteran did report having weakness to the examiner, the overall evidence of record fails to show muscular weakness as a result of the Veteran's residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  Therefore, this symptom indicative of a 100 percent rating has not been shown.  

Turning to the Veteran's mental disturbance, the Board observes that the Veteran is currently service-connected for dementia and anxiety disorder as secondary to the residuals of a transsphenoidal hypophysectomy of a pituitary tumor, currently evaluated as 50 percent disabling.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the February 2014 examiner opined that the symptoms attributed to the Veteran's tumor versus his psychiatric disability could not be separated.  The Veteran's 50 percent disability rating for his service-connected psychiatric disability already takes into account any mental disturbance resulting from the Veteran's residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  In consideration of 38 C.F.R. § 4.14 and Esteban, the Board concludes that to assign a 100 percent rating based on mental disturbance, which is already compensated for with the disability rating assigned to the Veteran's service-connected psychiatric disability, would constitute impermissible pyramiding.  Therefore, the Board concludes that a 100 percent rating based on the Veteran's symptom of mental disturbance is not warranted.  

Therefore, after considering the Veteran's contentions and medical findings as shown in the treatment records and examinations, the Board concludes that the Veteran's symptoms attributed to his service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor do not meet the criteria for a 100 percent rating under either the old or the new rating criteria.  

For these reasons, the Board finds that the criteria for an initial rating in excess of 60 percent not been met since the award of service connection.

Extra-schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's residuals of a transsphenoidal hypophysectomy of a pituitary tumor symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1, 4.15.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The evidence does not show, as examples, that the Veteran's residuals of a transsphenoidal hypophysectomy of a pituitary tumor disability has resulted in interference with employment that would warrant an increased rating for this disability or consideration outside the Rating Schedule.


ORDER

Entitlement to an initial rating in excess of 60 percent for residuals of a transsphenoidal hypophysectomy of a pituitary tumor is denied.


REMAND

Regrettably, yet another remand is necessary for the issues that remain on appeal.  Beginning with the issue of initial rating in excess of 20 percent for limitation of motion of the lumbar spine with scoliosis for the period prior to July 8, 2003, this issue had been remanded by the Board in May 2011 to provide the Veteran a VA examination.  The examiner was supposed to discuss "the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups" and provide "an analysis of the degree of any associated objective neurological abnormalities (i.e., radiculopathy)."  The examiner was directed to address the nature of the Veteran's disability prior to July 8, 2003.

The Veteran was provided an examination in September 2011.  However, the examiner did not provide an opinion as to the nature of the Veteran's lumbar spine disability for the period prior to July 8, 2003.  Therefore, as the examination report does not substantially comply with the Board's remand directives, a remand for an addendum medical opinion that addresses the nature of the Veteran's disability prior to July 8, 2003, is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As for the issue of a rating in excess of 20 percent for degenerative disc disease of the cervical spine since July 8, 2003, this claim was remanded in May 2011 to provide the Veteran a new examination.  The examiner was directed to assess the "frequency and duration of additional disability during flare-ups" including providing an opinion as to "whether the symptoms described by the Veteran to occur during flare-up may be likened to ankylosis."  The Veteran was afforded a VA examination in January 2014.  The Veteran reported having decreased range of motion and pain during a flare-up; the examiner was unable to provide a description as to a decrease in range of motion without resorting to speculation as the Veteran was not examined during a flare-up.  However, it does not appear that the examiner asked the Veteran to discuss how much his range of motion decreased during a flare-up.  As such, a remand is necessary for a new examination to address the Veteran's reports of how his range of motion is restricted during flare-ups and whether those symptoms may be liked to ankylosis.

The Board also notes that letters from different chiropractic clinics indicate treatment of the Veteran for his lumbar and cervical spines.  A March 2001 letter from Dr. J.L. at Lawrence Chiropractic Clinic, Inc. and a March 2006 letter from Dr. R.R. at Greenacres Chiropractic Clinic both note treating the Veteran since July 1999 and September 2004, respectively.  On remand, records from those providers should be obtained.  38 U.S.C.A. § 5103A(b).

As for the hernia issue, no medical examination has been provided to the Veteran to determine whether there is an indication for a supporting belt.  Therefore, a remand is necessary to obtain a new examination addressing this question.  

As the Veteran's claims of entitlement to SMC and a TDIU are intertwined with the lumbar spine and hernia rating issues on appeal being remanded, they must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:
1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Shreveport VA Medical Center, from Lawrence Chiropractic Clinic, Inc. dated from July 1999, and from Greenacres Chiropractic Clinic dated from September 2004.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected cervical spine in addition to obtaining a retrospective opinion to determine the symptomatology associated with the Veteran's lumbar spine disability prior to July 8, 2003.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the retrospective opinion, the examiner should discuss the symptomatology associated with the Veteran's lumbar spine disability prior to July 8, 2003, based on the Veteran's report of such symptoms as well as that documented in the medical evidence of record.  It is critical that all symptomatology, and the severity thereof, be identified.  In particular, the examiner should:
i) Discuss whether the Veteran's limitation of motion equated to severe limitation.  

ii) Discuss whether the Veteran had muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or, whether he had a severe lumbosacral strain with Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

iii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine and any unfavorable ankylosis of his entire spine.  In discussing whether the Veteran had ankylosis, the examiner should discuss whether the Veteran's symptoms may be likened to ankylosis.  

iv) Discuss the nature of the Veteran's intervertebral disc syndrome (IVDS).  The examiner should discuss whether the Veteran's IVDS was moderate with recurring attacks; severe with recurring attacks, with intermittent relief; or, was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, intermittent relief.  

The examiner should also discuss the frequency of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that were the result of the Veteran's service-connected lumbar spine disability.  

iv) Discuss the impact of this disability on the Veteran's ability to have gained and retained substantially gainful employment.

In discussing the severity of the Veteran's lumbar spine disability, the examiner's attention is directed to the following evidence:

i) The January 1989 physical therapy consultation note indicating that the Veteran was suffering from lumbar spasm;

ii) The May 1991 Emergency Care and Treatment note from Barksdale Air Force Base showing thoracolumbar spasm, and X-rays at that time suggesting paraspinal spasm;

iii) Dr. B.H.'s August 1994 letter indicating that the Veteran's conditions were due to the degenerative nature of the disks in the cervical and lumbar spine, and noting radicular pain;

iv) The January 1994 VA examination report indicating that x-rays showed degenerative disc disease of C4-C6, minor scoliosis, and early disc thinning at L5; and

v) The October 1999 radiology report indicating "a 5% light scoliosis" of the lumbar spine and slight narrowing of L5-S1 and L4-L5 disc spaces, albeit with a notation of "minor abnormality."

B) For the Veteran's cervical spine, the examiner should:

i) Provide the range of flexion of the Veteran's cervical spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

If the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to report his limitations in ranges of motion during flare-ups such that an opinion regarding those limitations can be provided.  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's cervical spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  In discussing whether the Veteran has ankylosis, the examiner should discuss whether the Veteran's symptoms during a flare-up may be likened to ankylosis.  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected cervical spine disability.  

For all of the above requested opinions, a complete rationale should be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Also, accord the Veteran an appropriate VA examination to determine the level of severity of his service-connected postoperative residuals of an incisional hernia dating back to August 27, 1993.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

In particular, the examiner should discuss whether the hernia is small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt; or, is large, not well supported by belt under ordinary conditions; or, is massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

In discussing the severity of the Veteran's disability, the examiner's attention is directed to the following evidence:

i) The January 1994 treatment record showing possible early fascia defect; and

ii) The August 1998 VA examination showing early signs of an incisional ventral hernia. physical therapy consultation note indicating that the Veteran was suffering from lumbar spasm.

The examiner should also discuss the impact of this disability on the Veteran's ability to have gained and retained substantially gainful employment.

For all of the above requested opinions, a complete rationale should be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination/opinion reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


